             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

JOHANNA DABBS,                                  )
                                                )
             Plaintiff,                         )
v.                                              )        Case No. CIV-15-00148-D
                                                )
SHELTER MUTUAL INSURANCE                        )
COMPANY aka SHELTER MUTUAL                      )
INSURANCE CO.,                                  )
         Defendant.                             )

                                        ORDER

       Before the Court is a Motion to Strike Affidavit of Joseph Gourrier [Doc. No.

101] filed by Shelter Mutual Insurance Company (the “Defendant”). Johanna Dabbs (the

“Plaintiff”) has filed her Response [Doc. No. 110] to which Defendant has replied [Doc.

No. 111].

                                    BACKGROUND

      Plaintiff was insured under an automobile insurance policy (“Policy”) issued

by Defendant. Motion at 5. After purchasing the Policy, Plaintiff was involved in an

automobile accident in Harris County, Texas. Id. The accident happened because

Plaintiff ran a red light. Id. Plaintiff’s car then struck two other vehicles, injuring

three people. Id. at 13. After failing to reach a settlement agreement with Defendant,

one of the three injured parties sued Plaintiff. Plaintiff, in turn, had sued Defendant

on breach of contract and bad faith claims, iter alia.

      Defendant filed a Motion for Summary Judgment [Doc. No. 92] arguing it is

entitled to judgement on all of Plaintiff’s claims as there is no genuine dispute as to any
material fact. Motion for Summary Judgment, Doc. No.928, at 1. Plaintiffs responded

and, as part of their Response, included the exhibit at issue.          Doc. No. 99, Ex-1.

Defendant subsequently filed this Motion to Strike Affidavit of Joseph Gourrier. Doc.

No. 101.

                              STANDARD OF DECISION

       The language and corresponding advisory committee notes of Fed. R. Civ. P. 56

(c)(2) explain that “[a] party may object that the material cited to support or dispute a fact

cannot be presented in a form that would be admissible in evidence.” Fed. R. Civ. P. 56

(c)(2). Congress amended Rule 56 in 2010 to include this language. Before this

amendment, parties properly challenged evidence used in a summary judgment motion by

filing a motion to strike. See Rule 56, advisory committee’s note (2010) (“There is no

need to file a separate motion to strike.”). “The plain meaning of these provisions

show[s] that objecting to the admissibility of evidence supporting a summary judgment

motion is now a part of summary judgment procedure, rather than a separate motion to be

handled preliminarily.” Campbell v. Shinseki, 546 F. App’x 874, 879 (11th Cir. 2013);

Cutting Underwater Techns. USA, Inc. v. Eni U.S. Operating Co., 671 F.3d 512, 515 (5th

Cir.2012) (“[I]t is no longer necessary for a party to file such a motion; instead, a party

may simply object to the material.”).



                                        DISCUSSION

       In keeping with the 2010 changes to Rule56(c)(2), the Court will consider

Defendant’s Motion to Strike Affidavit of Joseph Gourrier as an objection to the
admissibility of Exhibit 1. This Motion and all related filings will be addressed as such

in the Court’s forthcoming Order ruling on Defendant’s Motion for Summary Judgment

[Doc. No. 92].

      IT IS THEREFORE ORDERED that Defendant’s Motion to Strike Affidavit of

Joseph Gourrier is DENIED.

      IT IS SO ORDERED this 27th day of September 2019.
